Exhibit 99.1 Contact: James A. D. Smith President and Chief Executive Officer Phone: 650-562-1424 FOR IMMEDIATE RELEASE: Genelabs Technologies Announces Completion of $23.7 Million Registered Direct Financing Funds to Support Ongoing HCV Drug Discovery Projects REDWOOD CITY, Calif., October 1, 2007 - Genelabs Technologies, Inc. (Nasdaq: GNLB) announced today that it has completed its previously announced sale of approximately 12.9 million shares of its common stock and warrants to purchase approximately 2.6 million shares of its common stock for gross proceeds of approximately $23.7 million.Genelabs sold the shares and warrants for $1.84 per unit (each unit consisting of one share and a warrant to purchase 0.20 shares of common stock).The exercise price of the warrants is $2.08 per share.The warrants will be exercisable at any time prior to the fifth anniversary of October 1, 2007.Genelabs plans to use the proceeds from this financing to support its ongoing hepatitis C virus (HCV) drug discovery programs and for general corporate purposes.The proceeds will not be used to fund a new phase III clinical trial of Prestara.Deutsche Bank Securities Inc. acted as exclusive placement agent in the transaction. A shelf registration statement relating to these securities (File No. 333-145497) has been declared effective by the Securities and Exchange Commission.This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction.Any offer of these securities will be solely by means of a prospectus included in the registration statement and any prospectus supplement that may be issued with respect to such offering.Copies of the final prospectus, including the prospectus supplement, can be obtained at the Securities and Exchange Commission's website, www.sec.gov, or from Genelabs. -end-
